Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Korean patent documents cited in the information disclosure statement of 18 February 2022 are found in the parent application 16/791,327. These references have been considered with respect to the provided English abstracts.
Specification
The disclosure is objected to because of the following informalities:
The status of the parent application needs to be updated in the amended paragraph starting in line 4 on page 1. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The devices of the claims include an emission layer comprising quantum dots, an organic ligand and a halogen. The wording used to describe the emission layer reads upon compositions where the quantum dots include the ligand and the halogen on their surfaces; compositions comprising a halogen and quantum dots including an organic ligand on their surfaces; compositions comprising an organic ligand and quantum dots including a halogen on their surfaces; and compositions comprising quantum dots, an organic ligand and a halogen, where neither the halogen or the organic ligand are on the surfaces of the quantum dots. The specification and the parent application teach, on page 6, lines 11-14 and on pages 28, 29 and 31 a light emitting device comprising a first electrode and a second electrode facing each other and an emission layer disposed between the first and second electrodes where the emission layer includes the quantum dots described in the rest of the specification, which are quantum dots that include an ligand and a halogen on their surfaces. Thus the claims include embodiments was not described in the specification or the parent application in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 teaches the mole ratio of halogen relative to the organic ligand is less than about 2.2:1, with no lower limit. Thus the claimed range is slightly above 0:1 up to about 2.2:1. Page 21, lines 14-22 of the specification teach both the upper and lower limits for the mole ratio of halogen relative to the organic ligand and the taught lower limit is about 0.5:1. Thus the claimed range is outside the range taught by the specification. Therefore, the claimed range was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 teaches the mole ratio of halogen relative to the organic ligand is about 0.5:1 or greater with no upper limit. Thus the claimed range about 0.5:1 up to 1:slightly above 0. Page 21, lines 14-22 of the specification teach both the upper and lower limits for the mole ratio of halogen relative to the organic ligand and the taught upper limit is about 2.2. Thus the claimed range is outside the range taught by the specification. Therefore, the claimed range was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 teaches the amount of halogen is less than about 30 microgram/mg quantum dot, where there is no lower limit. Thus the claimed range is slightly above 0 to less than about 30 μg/mg QD. The specification, on page 2, line 9-10, page 14, lines  5-25 and page 20, lines 16-page 21, line 2, the amount of halogen is  between 1 μg/mg QD to less than 30 μg/mg QD.  Thus the claimed range is outside the range taught by the specification. Therefore, the claimed range was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 11 and 17-20 of U.S. Patent No. 11,254,863. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it obvious to use any of the quantum dots taught in patented claims 2-8 in the device of patented claims 17-20. The device of patented claims 17-20 has the same structure as that of claims 17, 33 and 34 of this application, the device emits blue light and has the properties of claim 32. The quantum dots present in the emission layer of patented claims 17-20 include an organic ligand and a halogen on their surfaces, do not comprise Cd and/or Pb and the amount of organic ligand is less than or equal to about 10 wt%, based on the total weight of the quantum dots. These quantum dots are the same as those in patented claim 1. Patented claims 2-8, 10 and 11 further define or limit the quantum dots of patented claim 1. 
One of ordinary skill in the art would have found it obvious to use the dots from patented claim 2 in place of those of patented claim 1 since the dots from patented claim 2 are a preferred version of the dots of patented claim 1. The resulting device has the structure of claims 17 and 33, the properties of claim 32 and the emission layer comprises Cd and/or Pb free quantum dots include the ligand and the halogen on their surfaces, where the amount of organic ligand is less than or equal to about 10 wt%, based on the total weight of the quantum dots and the amount of halogen is about 1 microgram/mg quantum dot to less than about 20 microgram/mg quantum dot. This amount of halogen falls within that of claim 17 and overlaps that of claim 26 and the weight percentage of the organic ligand is that of claim 21. The suggested device teaches and makes obvious the device of claims 17, 21, 23, 26, 32 and 33. 
One of ordinary skill in the art would have found it obvious to use the dots from patented claim 6 in place of those of patented claim 1 since the dots from patented claim 2 are a preferred version of the dots of patented claim 1. The resulting device has the structure of claim 34, and the emission layer comprises Cd and/or Pb free quantum dots include the ligand and the halogen on their surfaces, where the amount of organic ligand is less than or equal to about 10 wt%, based on the total weight of the quantum dots and a mole ratio of halogen relative to the organic ligand of less than about 2. This ratio overlaps that of claim 34. The suggested device teaches and makes obvious the device of claim 34. 
One of ordinary skill in the art would realize that the quantum dots of claims 2 and 6 can have the compositions of patented claims 3 and 4, since claims 3 and 4 further limit the composition of the quantum dots of claim 1 and that the compositional limitations that apply to patented can also apply to any of the claims which depend from claim 1. These suggested quantum dots read upon those of claims 28, 29 and 37. The suggested device teaches and makes obvious the device of claims 28, 29 and 37. 
One of ordinary skill in the art would realize that the halogen bound to the surface of patented quantum dots of claim 2 can be chlorine, as taught in patented claim 6, or one of the organic ligands taught in patented claims 7 and 8 since these claims further define the composition of the quantum dots of claim 1 and that the compositional limitations that apply to patented can also apply to any of the claims which depend from claim 1. These suggested quantum dots read upon those of claims 22, 30 and 31. The suggested device teaches and makes obvious the device of claims 22, 30 and 31. 
	While the patented claims do not teach that the halogen is bound to the surface of the quantum dots from a surface exchange with a metal halide, such as ZnCl, as claimed in claims 24, 25 and 36 of this application, this limitation of claims 24, 25 and 36 is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The manner by the taught halogen or chlorine is bound to the surface of the taught quantum dots does not patentably distinguish the quantum dots claims in these claims of this  application from the patented quantum dots. Therefore the suggested device comprising the patented quantum dots suggest the devices of claims 24, 25 and 36. 
Patented claims 10 and 11 teach that the quantum dots of patented claim 1, and thus the dots in the patented device, exhibit a maximum photoluminescence peak in a wavelength range of about 440-465 nm and has a quantum efficiency of about 80% or greater. These claims indicate to one of ordinary skill in the art that it is desirable for the quantum dots used in the patented device to have these properties. Therefore one of ordinary skill in the art would have found it obvious to select quantum dots of claims 2 or 6, which are preferred versions of the quantum dots of claim 1, which have the desirable properties of claims 10 and 11 to use in the patented device. The resulting device suggests that of claims 32 and 38.
Finally, one of ordinary skill in the art would realize that the quantum dots used in the patented device, and are those of claim 1, can have more than one of the preferred characteristics taught in patented dependent claims 2-8, 10 and 11. Thus one of ordinary skill in the art would have found it obvious that the patented quantum dots can have a mole ratio of halogen relative to the organic ligand of less than about 2 and an amount of halogen is about 1 microgram/mg quantum dot to less than about 20 microgram/mg quantum dot, since these are both preferred characteristics of the patented quantum dot of claim 1. The suggested use of these patented quantum dots in the patented device suggest the devices f claims 27 and 35 of this application since the patented mole ratio falls within the range of claim 27 and the amount of halogen falls within that of claim 35. The device of the patented claims in U.S. Patent No. 11,254,863 suggest the devices claimed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/8/22